I



                                                                        ,379




             OFFICE    OF THE ATTORNEY GENERAL       OF TEXAS
                                 AUSTIN
GROVER     fSLLLERS
*rTG”NCI     GSWERAL




                   Vaoogdochee C                    urt House which
              has been built for de                  It ie inadequate




                                          s unleus auoh power is sxpresaly
                                            shed doctriilsin this State
                                              2333Fatrlcio County v.
                                            sdlow 61 Ter. 316; Lasater v.

                             .A;C.S. , proridw# :
                               of a oounty or an iroorporetad .'~
                               11 naver be leauad for anf pnr-
                               opoaltion for the ir&uenor of
                                bata bean rirst submitto to
                               krr who ara property taxgivsrs
                             , oity or towa.”
                                                                          380




           Article 703, V.A.C.S., proridart
                 “The     propoeltlon        to be aubmittsd   shall ah
           tin0tly      apdry:
                 1. Iha purpoas for whioh ths bonda are to be
                    lesued;
                 2. The amount theraor;
                 3. The rat0            or interrat;
                 4. Thr levy of taxaa auifioient to pey the
                    annual lnterr8t and provide a sinking rund~
                    to pay the bond&at maturity;
                5. Tha maturity data, or that tha bonds may
                   be issued to mature serially within any
                   given number of years not to rxoaed rorty.”
           Artlolo 718, V.A.C.S. authorlzee the oommlsslonarrl oourt
                     he purpoas of arooting,the county courthouse

           Articlh      719, V.A.C.S., provides:
                *If a majority of the.property tax paying
           voters voting at au& elootlon shall vote in
           favor of the proposition, than such bonds shall
           bs thereby authorized and shall be lssuad by
           the oommlssloners* oourt.*
                     Is or the foregoing artioles WI held in our
 OplnJon No. O-324 .that *In the absrnor of a atat+tory provision
 .nquirin& a pstl$lon and heerlng, the Comlsslonere* Court   may,
 on ltr own mbtlon ‘and order, oall an rlrotlon for the purpose or
 authorisln# the lrsuaaoa or bonds iOr thr construotlon or a oourt-
 boo@@ an4 jail, Or rlthrr.”
                        bf Brown v, Grahati,58 Tax. 254, the ~Supreme
                      ,tha question a8 to the authority Oi the oom-
                       laty a.~spooial~tax ror ths.~purpo8@ot ~bullding
  an a4dition to and rapalrlng th8 oourthouar. Wo quota iron said
Y @artho roiiowine:
'mnorabla C. C. Danman - Fage 3


               "It Is olaimed that the power to argot, repair
          or oomplata a pub110 bullalng does not include the
          pOWOrto make an addition to it.. It Is true that
          the oounty oommissionara~ court onn levy no taxes
          unless the power to do ao be ~lalnly and un!!letekably
          OMrarrad.     The authority muat be given either in
          express words   or by necessary l~npliootlon. 2 Dillion
          on h?uun.Corp. B 763. It la no more than a reasonable
          construction of language to hold that power to eroot
          an entire building expressly authorizes the construo-
          tlon or a portion or It. It certainly doee by neoaasery
          implication.
              %hould the oommieslonere( court oome to the con-
: ,;..
         clusion that a largrr oourt house Is needed to meat
         the darvlndsof the publio business of ,thelrcounty,
         and they agree upon ite plan ena dimensions, and find that
         they oan seoura a building or.nronningto them .in every
         raspaot, either by areoting a new struotura, or altering,
         repairing and enlarging the old one, and that the lattar
         mode will be leas lxpanaiva by halr than the former, is
         there any reason in holding that they oan levy the t.:x
         ror the more expansive mode of attaining their object,
         when they oould not for the other, though the structure
         which is the result is precisely the same in every par-
         tloular?
               Y!ha object or the rOreqoing provlslons or our
          constitution and statutes vma to enable the dirrarent
          counties to provide suitable public edifioee, laavln(:
          it to the judgment of the proper authorities whether
          this should be dono by building new houses or by ra-
          pairing and adding to old ones, when they oould thus
          be rendered suitable to the purposes of the oounty.
          The word *araot*, oontalnaa In all the foregoing pro-
          visions, was the most'oomprahenslve term that could
          be need to anbraoa all suoh improvements.
               "To hold that a county whose court house, with
          proper repairs and additions, oould be rendered oom-
          modlous and usarul In every respaot, must pull It
          down and build an entirely new one, would be to
          oharga our law-givers with an intent to anoourage
  .




Honorablo C. C. Denman - Fags I,


         an unnecessary expendltura of the publio money.
         Suoh a ooneldaration wrouldnot, in Itself,
         authorize ua to infer a power when not sxpraesly
         glv~n or naceeaarily implied.  Yet when the len-
         guage used,Is oapable of lnoludlng authority to
         do an aot not mentioned In terms, suoh oo;lstruc-
         tlon of It is greatly aided by oonsldarotlons of
         public advantage which it would oartoinly pro-
         duo..” See aleo Sanders Y. Loonay, 225 ;.‘A!.280.
          In vlar;of the foregoing autborltles, It is our opinion
that tti ComaPlzslonars’ Court hao authority to 0011 an elaotlon ror
the purpozr of authorizing the isauanoa of bonds for the oonstruotlon
or an addition or additions to the oourthousa if it datermines zuoh
edditlon or additions are “needed to meat the denrandsof .tha pub110
buslnesr or the county.”
                                      Yours, vary truly